Case: 17-2140
           Case Document: 119 Page:
                1:16-cv-11777-IT     1
                                 Document Date Filed:06/22/20
                                          52 Filed    06/22/2020
                                                              Page Entry
                                                                   1 of 1 ID: 6347609

                   Supreme Court of the United States
                          Office of the Clerk
                      Washington, DC 20543-0001
                                                                       Scott S. Harris
                                                                       Clerk of the Court
                                                                       (202) 479-3011
                                      June 22, 2020


     Clerk
     United States Court of Appeals for the First Circuit
     United States Courthouse
     1 Courthouse Way
     Boston, MA 02210


           Re: Erin Capron, et al.
               v. Office of the Attorney General of the Commonwealth of
               Massachusetts, et al.
               No. 19-1031
               (Your No. 17-2140)


     Dear Clerk:

           The Court today entered the following order in the above-entitled case:

            The petition for a writ of certiorari is denied. Justice Breyer took no
     part in the consideration or decision of this petition.



                                             Sincerely,




                                             Scott S. Harris, Clerk
